Exhibit 10.41

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and General Release (“Agreement”), dated
as of December 11, 2017, is entered into by you, Marty Wick, on behalf of
yourself, your heirs, executors, administrators, successors, assigns
(collectively, “you”) and The ServiceMaster Company, LLC, on behalf of itself,
subsidiaries, parent companies, affiliated entities, predecessors, successors,
assigns, and their respective officers, directors, employees, insurers and
agents (collectively, “Company” or “ServiceMaster”).  In consideration of the
mutual covenants in this Agreement, the parties hereby agree as follows:

1.    Confidentiality of this Agreement.  You agree to keep the terms of this
Agreement confidential and, except to the extent required by law, shall not
disclose the Agreement to anyone other than your spouse, domestic partner, tax
advisor, and attorney, each of whom shall agree in advance to maintain the
confidentiality of this Agreement.  Notwithstanding this confidentiality
provision, you may disclose to any prospective employer the fact that you are
subject to obligations of confidentiality, non-competition and non-solicitation
and you may describe to such prospective employers the nature and extent of such
obligations.

﻿

2.    Separation from Employment.   Your employment at ServiceMaster will end,
effective December 31, 2017 (“Separation Date”), and you will no longer hold any
officer or director positions with ServiceMaster or any of its subsidiaries or
affiliated entities.  You will continue to be paid your current base salary and
benefits through your Separation Date in accordance with ServiceMaster’s normal
payroll practices.

3.    Severance Benefits.  In exchange for your promises as set forth in this
Agreement and subject to your compliance with the terms and conditions hereof,
ServiceMaster agrees to provide you with the following severance benefits:

a.    Separation Pay.  You will receive separation pay (“Separation Pay”) in the
total gross amount of $415,000.00 which represents 52 weeks of base salary.

b.    Target Bonus.  You will be receive a bonus payout (the “Target Bonus”) in
the amount of $270,000.00, which equals  your Target Bonus under The
ServiceMaster 2017 Annual Bonus Plan (“ABP”).

c.    ABP Bonus.  You will be eligible for a bonus payout (the “ABP Bonus”)
under The ServiceMaster 2017 Annual Bonus Plan (“ABP”), subject to the terms and
conditions of the ABP, including Plan funding and performance measures.  Any ABP
Bonus will be paid to you when paid to active employees, which is expected to be
on March 15, 2018.

The Separation Pay and the Target Bonus will be aggregated as a single sum and
paid in 24 equal semi-monthly installments over a 12-month period.  These
payments will commence on the first regularly scheduled pay date after your
Separation Date or on the first regularly scheduled pay date after the Effective
Date (defined below), whichever is later. All compensation contemplated by this
Agreement will be subject to applicable payroll taxes, income taxes and other
authorized withholdings and deductions.

Except as otherwise expressly specified in this Agreement, the compensation set
forth in this paragraph represents all of the amounts you will be entitled to
receive from the Company and you will not be paid any other compensation or
benefits.  In addition to any other remedies which may



--------------------------------------------------------------------------------

 



be available at law, the Company may suspend, cancel and/or seek the refund of
any compensation contemplated by this Agreement upon any violation by you of any
representation, warranty or covenant set forth herein.

4.    Outplacement.  You will be eligible for executive‑level outplacement
services with a third party vendor for a period of 12 months, subject to the
terms and conditions of ServiceMaster’s outplacement program.  If you wish to
initiate outplacement services, you must do so no later than 60 days after your
Separation Date by calling 1‑877‑700‑7220, ext. 888 or go to
www.lhh.com/register.

5.    Other Benefits.  Upon separation of employment, you may be eligible for
payout or benefits under the following policies, compensation plans and benefit
plans, even if you do not sign this Agreement:

a.    Group Health Insurance.  If you participate in or are eligible to
participate in the ServiceMaster Health and Welfare Benefit Plan, your
eligibility to participate will end on your Separation Date.  You will become
eligible for continuation of coverage under COBRA on the first day following
your Separation Date.  You are solely responsible for the payment of any
premiums for COBRA coverage.

b.    Vacation Time.  You will receive payment for any accrued, unused vacation
time on or before the next pay date following your Separation Date.

c.    PSRP.  If you participate in the ServiceMaster Profit Sharing and
Retirement Plan (“PSRP”), your eligibility to participate will end on your
Separation Date.  Any Company match credited to your account will follow the
PSRP’s vesting schedules.  Any amounts to be paid, distributed, rolled over, or
held under the PSRP will be paid, distributed, rolled over, or held in
accordance with the terms of the PSRP and applicable rules and regulations.

d.    DCP.  If you participate in the ServiceMaster Deferred Compensation Plan
(“DCP”), your eligibility to participate in the DCP will end on your Separation
Date.  Any amounts to be paid, distributed or held under the terms of the DCP
will be paid, distributed or held in accordance with the terms of the DCP and
applicable rules and regulations.

e.    Performance Restricted Stock Unit Agreement.    In accordance with, and
subject to, the terms and conditions of your Performance Restricted Stock Unit
Agreement, dated as of July 26, 2017, you will receive prorated vesting of your
Performance Shares based on your Separation Date.  Any unvested Performance
Shares shall be forfeited. 

f.    Stock Plans.  If you participate in any ServiceMaster stock plans,
including the ServiceMaster Employee Stock Purchase Plan, the Amended and
Restated ServiceMaster Global Holdings, Inc. Stock Incentive Plan, as amended
and restated as of October 25, 2012 (“MSIP”), the Amended and Restated
ServiceMaster Global Holdings, Inc. 2014 Omnibus Incentive Plan, as amended and
restated as of April 27, 2015, and/or the ServiceMaster Global Holdings, Inc.
Employee Stock Purchase Plan, any account balances, stock options, restricted
stock units or other equity owned by you as of your Separation Date are subject
to the terms and conditions of the applicable stock plans.  This Agreement does
not change the terms of those plans.



 

2

--------------------------------------------------------------------------------

 



6.    Release and Covenant Not to Sue.

a.    Release:  In exchange for the consideration provided to you in this
Agreement, you hereby release and forever discharge ServiceMaster, its past and
present parent entities, subsidiaries, divisions, limited partnerships,
affiliated corporations, successors and assigns, as well as their respective
past and present directors, managers, officers, partners, agents, employees,
insurers, attorneys, servants, and each of them, separately and collectively
(“Releasees”), from any and all claims, charges, complaints, liens, demands,
causes of action, obligations, damages and liabilities, known or unknown,
suspected or unsuspected, whether or not mature or ripe (“Claims”), that you
ever had and now have against any of the Releasees, including, but not limited
to, Claims arising out of or in any way related to your employment with or
separation from the Company.  This includes, but is not limited to, Claims based
on statutes, torts, contracts and common law, Claims for discrimination,
wrongful discharge, harassment, retaliation, and unpaid wages, Claims arising
under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act
(“FLSA”), Family Medical Leave Act (“FMLA”), the Americans with Disabilities
Act, the Age Discrimination in Employment Act, the Worker Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act, and
any other federal, state or local law or regulation governing the employment
relationship.  You understand that this Agreement includes a release of all
known and unknown claims through the Effective Date.

b.    Limitation of Release:  Nothing in this Agreement will prohibit you from
filing a charge of discrimination with the National Labor Relations Board, the
Equal Employment Opportunity Commission (“EEOC”) or an equivalent state civil
rights agency, but you agree and understand that you are expressly waiving your
right to monetary compensation or damages thereby if any such agency elects to
pursue a claim on your behalf.  Further, nothing in this Agreement shall be
construed to waive any right that is not subject to waiver by private agreement
under federal, state or local employment or other laws.

c.    Covenant Not To Sue.  To the extent that any Claims covered by the scope
of the release herein are not subject to waiver by this Agreement under
applicable law (including, without limitation, any Claims arising under or
related to FMLA, FLSA, and any other local, state or federal statute governing
employment and/or the payment of wages and benefits), you hereby covenant and
agree not to sue or otherwise seek any remedy or other form of relief against
any of the Releasees relating to such Claims.

7.    Confidential Information.  You confirm and agree that (a) you have not
used or disclosed any Confidential Information other than as necessary in the
ordinary course of performing your duties as a ServiceMaster employee for the
benefit of ServiceMaster, and (b) you will keep in confidence and trust all
Confidential Information known to you, and will not use or disclose such
Confidential Information without the prior written consent of ServiceMaster.  As
used in this Agreement, “Confidential Information” means ServiceMaster’s trade
secrets, proprietary information and/or other non‑public information relating to
ServiceMaster’s business operations as well as private, proprietary and/or
non-public information obtained by ServiceMaster from customers, suppliers,
contractors, employees or other third parties.  Nothing in this Agreement shall
preclude you from reporting suspected unlawful activity to any government agency
or providing truthful testimony or information in response to a valid subpoena,
court order or request of any government agency.



 

3

--------------------------------------------------------------------------------

 



8.    Non‑Compete/Non‑Solicitation/Non‑Interference.  While you remain employed
by ServiceMaster and for a period of 12 months following your Separation Date,
you shall not, directly or indirectly (whether as owner, stockholder, director,
officer, employee, principal, agent, consultant, independent contractor, partner
or otherwise), in North America or any other geographic area in which
ServiceMaster or any subsidiary of ServiceMaster is then conducting business:

a.    own, manage, operate, control, participate in, perform services for, or
otherwise carry on, a business similar to or competitive with the business
conducted by ServiceMaster, provided that the foregoing shall not prohibit your
passive ownership of less than 1% of any class of voting securities of a public
or privately‑held company which would otherwise be prohibited under this
Section;

b.    solicit the business of any customer of ServiceMaster in competition with
ServiceMaster;

c.    induce or attempt to induce any employee of ServiceMaster to terminate his
or her employment with ServiceMaster and/or to become employed by any other
business or other entity; or

d.    interfere with ServiceMaster’s relations with any of its customers,
franchisees, subcontractors, consultants, suppliers or business partners.

This Agreement is in addition to and does not supersede any other agreements
prohibiting competition with ServiceMaster.  Failure to abide by this Agreement
or other such agreements with the Company will give the Company (in addition to
any other remedies which may be available to the Company) the right, exercised
in its sole and absolute discretion, to (a) suspend or cancel the payments
contemplated in this Agreement and (b) obtain a refund for any such payments
already made (collectively, “Company Rights”).  You acknowledge and agree that,
as a result of your executive role with ServiceMaster, you had access to secret,
proprietary and confidential information regarding ServiceMaster and its
businesses, including Confidential Information (as defined above), and therefore
understand and agree that (a) both the nature of this covenant and the scope of
this covenant, as well as the covenants in Paragraphs 6 and 7 of this Agreement,
are reasonable and necessary for the protection of ServiceMaster, including its
secret, proprietary and confidential information, goodwill and customer
relationships and (b) that ServiceMaster will be irreparably harmed by any
breach of Paragraphs 6, 7 and 8, entitling it to seek injunctive and other
equitable relief.

9.    Code of Ethics and Business Conduct.  You previously have been provided or
have access through the Company intranet site to the Company Code of Ethics and
Business Conduct (the “Code”).  The discovery of any failure by you to abide by
the Code, whenever discovered, shall entitle the Company to exercise any and all
of its Company Rights, including the suspension and recoupment of any payments
paid or due under this Agreement and any other agreements between the parties. 
Further, you acknowledge that you are not aware of any material breach of law or
regulation by the Company or its subsidiaries that has not been reported to the
Audit Committee, Chief Executive Officer or Chief Ethics Officer of the Company

10.    Return of ServiceMaster Property.  You agree to return to ServiceMaster
all ServiceMaster property, equipment and materials, including, but not limited
to, any company vehicle, any laptop computer and peripherals; any cell phone or
other portable computing device; any telephone calling cards; keys;
ServiceMaster identification card; any credit or fuel cards; and



 

4

--------------------------------------------------------------------------------

 



all tangible written or graphic materials (and all copies) relating in any way
to ServiceMaster or its business, including, without limitations, documents,
manuals, customer lists and reports, as well as all data contained on computer
files, “thumb” drives, “cloud” services, or other data storage device, or home
or personal computers.

11.    Assistance.   You agree that you will cooperate fully with ServiceMaster
and its counsel with respect to any matter (including, but not limited to
litigation, investigation or government proceeding) which relates to matters
with which you were involved during your employment with ServiceMaster.  You
further agree to notify ServiceMaster’s General Counsel or designee immediately
upon your being asked to assist or supply information to any person or entity
regarding any such matter, and also to give such notice in the event you do in
fact assist or supply information to any such person or entity.

12.    Non‑Disparagement.    You agree that you will refrain from publicly
criticizing ServiceMaster’s products and services and from otherwise making any
false and malicious statements, oral or written, concerning ServiceMaster, its
directors, officers, executives, subsidiaries, parent entities, and/or
employees.  You agree to direct any prospective employers seeking to verify
employment data to The Work Number (1‑800‑996‑7566 or www.theworknumber.com), an
online employment verification service operated by Equifax.  Nothing in this
provision, however, shall be construed to prevent you from providing truthful
testimony or information in response to any valid subpoena, court order, or
request of any government agency or private litigant.

13.    Severability.  You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

14.    Dispute Resolution.  Any dispute or controversy between you and
ServiceMaster, whether arising out of or relating to this Agreement, the breach
of this Agreement, or otherwise, shall be subject to the ServiceMaster We Listen
Dispute Resolution Plan in effect on your Separation Date, which provides the
mandatory and exclusive remedy and procedure for disputes between you and
ServiceMaster.  Notwithstanding the foregoing, you agree that ServiceMaster may
seek a temporary restraining order and/or preliminary injunction in any court of
competent jurisdiction, without the posting of a bond, in order to preserve the
status quo or to enforce the covenants in this Agreement.  You agree that venue
shall be proper in Shelby County, Tennessee.

15.    Notices.  All notices required hereunder will be in writing and will be
deemed given upon receipt if delivered personally (receipt of which is
confirmed) or by courier service promising overnight delivery (with delivery
confirmed the next day) or three business days after deposit in the U.S. Mail,
certified with return receipt requested.  All notices will be addressed as
follows:

﻿

﻿

 

 

 

﻿

If to you:

 

If to ServiceMaster:

﻿

 

 

 

﻿

Marty Wick

 

The ServiceMaster Company, LLC

﻿

XXXXX

 

860 Ridge Lake Boulevard

﻿

Memphis, TN 38111

 

Memphis, TN 38120

﻿

 

 

Attn:  VP & Associate General

﻿

 

 

Counsel, Labor and Employment

﻿

Or to such other address as either party will have furnished to the other in
writing.



 

5

--------------------------------------------------------------------------------

 



16.    Governing Law and Venue.  This Agreement shall be governed in all
respects, including its validity, interpretation and effect, by the internal
laws of the State of Tennessee without applying principles of conflict of law
that would require application of the law of another jurisdiction.  Subject to
the arbitration provisions herein, any judicial proceeding arising from or
relating to this Agreement shall be brought in courts having competent
jurisdiction located in the State of Tennessee, which shall be the exclusive
forum for resolving such disputes.  Both parties consent to the personal
jurisdiction of such courts for the purposes of this Agreement.  This Agreement
shall be considered for all purposes to have been executed and delivered in the
State of Tennessee and the parties shall so stipulate in any legal proceeding.

17.    Income Taxation.  You understand that the Company has not provided any
advice regarding the tax liability resulting from this Agreement and you shall
not rely upon any representations or policies of the Company related to
taxation.  You are advised to seek the advice of your own personal tax advisor
or counsel as to the taxability of any payments or other compensation
contemplated by this Agreement.  ServiceMaster specifically disclaims that it
has responsibility for the proper calculation or payment of any taxes which may
be due other than for standard statutory withholding.

18.    Entire Agreement.  You and ServiceMaster agree that this Agreement
constitutes the complete understanding between you and ServiceMaster regarding
the matters herein and that no other promises or agreements, express or implied,
will be binding between you and ServiceMaster unless signed in writing by you
and ServiceMaster.  This Agreement fully supersedes and replaces any and all
prior agreements or understandings, if any, between you and ServiceMaster on any
matter that is addressed in this Agreement with the exception of
confidentiality/non‑solicitation/non‑compete issues except as stated herein.

19.    Older Workers Benefit Protection Act Notice.  Pursuant to the Older
Workers Benefit Protection Act, you are advised as follows:

a.    This Agreement includes a waiver of claims of age discrimination under the
federal Age Discrimination in Employment Act;

b.    You have been advised and are again hereby advised to consult an attorney
of your choosing before signing this Agreement;

c.    You have (i) 21 days from your receipt of this Agreement; or (ii) seven
days from your Separation Date, whichever period is longer, to consider the
Agreement (the “Review Period”);

d.    You have seven days after you sign this Agreement to revoke the
Agreement.  If you want to revoke this Agreement, you must deliver a written
revocation to The ServiceMaster Company, LLC, 860 Ridge Lake Blvd., Memphis, TN
38120 Attn:  Vice President and Associate General Counsel, Labor & Employment;

e.    If your executed Agreement is not received by the Company within seven
days from the end of the Review Period, the Agreement and any promises offered
on behalf of Company contained therein will be null and void.

20.    Effective Date:  This Agreement becomes effective on the 8th day after
you sign, provided you do not revoke the Agreement as provided above (such date,
the “Effective Date”).



 

6

--------------------------------------------------------------------------------

 



HAVING ELECTED TO SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE, TO FULFILL
THE PROMISES AND TO RECEIVE THE SEVERANCE BENEFITS CONTEMPLATED HEREIN, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION AND AFTER BEING ADVISED TO
SEEK ASSISTANCE OF LEGAL COUNSEL, ENTER INTO THIS AGREEMENT.

﻿

﻿

 

 

/s/ Marty Wick

 

/s/ Susan Hunsberger

Marty Wick

 

Susan Hunsberger

﻿

 

 

﻿

 

Senior Vice President, Human Resources

﻿

 

The ServiceMaster Company, LLC

﻿

 

 

Date:  1/3/18

 

Date:  1/3/18

﻿

﻿



 

7

--------------------------------------------------------------------------------